Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
February 26, 2020 (“Fourth Amendment Closing Date”) is made by and among KOPPERS
INC., a Pennsylvania corporation (the “Borrower”), the GUARANTORS (as defined in
the Credit Agreement (as hereinafter defined)), the LENDERS (as defined in the
Credit Agreement), and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of February 17, 2017, as
amended by a First Amendment to Credit Agreement dated as of February 26, 2018,
as amended by a Second Amendment to Credit Agreement and Joinder dated as of
April 10, 2018, and as amended by a Third Amendment to Credit Agreement, dated
as of May 1, 2019 (as so amended, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement related to potential Equity Issuances (as defined in the
Credit Agreement) as well as certain other changes, including, among other
things, (i) amending the mandatory prepayment associated with such Equity
Issuances and (ii) amending the financial covenants to remove the steps downs
contained therein that are tied to Equity Issuances, and the Lenders are willing
to effect such credit accommodations upon and subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.    Definitions. Except as set forth in this Amendment, defined terms used
herein shall have the meanings given to them in the Credit Agreement.

2.    Amendments to Section 1.1 [Certain Definitions]. Section 1.1 of the Credit
Agreement is hereby amended as follows:

(a)     The following definition is hereby deleted from Section 1.1 in its
entirety:

“Euro-Rate Termination Date”

(b)    The following new definitions are hereby added to Section 1.1 in
alphabetical order:

“BHC Act Affiliate of a party shall mean an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.”



--------------------------------------------------------------------------------

“Benchmark Replacement shall mean, with respect to any Optional Currency, the
sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower for such Optional Currency giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body with
respect to such Optional Currency or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Euro-Rate
for (A) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Optional Currency
Loans, U.S. credit facilities providing for loans in such Optional Currency and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.”

“Benchmark Replacement Adjustment shall mean, with respect to any replacement of
the Euro- Rate for any Optional Currency with an alternate benchmark rate for
each applicable Interest Period for such Optional Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower (a) giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Euro-Rate in such Optional Currency with the applicable Benchmark Replacement
for such Optional Currency (excluding such spread adjustment) by the Relevant
Governmental Body with respect to such Optional Currency or (ii) any evolving or
then- prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for such
replacement of the Euro-Rate for (A) with respect to Dollar Loans under the
Euro-Rate Option, U.S. dollar-denominated credit facilities at such time or
(B) with respect to Optional Currency Loans, U.S. credit facilities providing
for loans in such Optional Currency and (b) which may also reflect adjustments
to account for (i) the effects of the transition from the Euro-Rate for such
Optional Currency to the Benchmark Replacement for such Optional Currency and
(ii) yield- or risk-based differences between the Euro-Rate and the Benchmark
Replacement for such Optional Currency.”

“Benchmark Replacement Conforming Changes shall mean, with respect to any
Benchmark Replacement for any Optional Currency, any technical, administrative
or operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Optional Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).”

 

2



--------------------------------------------------------------------------------

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Euro-Rate for any Optional Currency:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Euro-Rate for such Optional Currency permanently or indefinitely ceases to
provide the Euro-Rate for such Optional Currency; or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.”

“Benchmark Transition Event shall mean the occurrence of one or more of the
following events with respect to the Euro-Rate for any Optional Currency:

(1)    a public statement or publication of information by or on behalf of the
administrator of the Euro-Rate for such Optional Currency announcing that such
administrator has ceased or will cease to provide the Euro-Rate for such
Optional Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro-Rate for such Optional Currency;

(2)    a public statement or publication of information by an Official Body
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of the Euro-Rate for such Optional Currency, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Euro-Rate for such Optional Currency, a resolution authority with
jurisdiction over the administrator for the Euro-Rate for such Optional Currency
or a court or an entity with similar insolvency or resolution authority over the
administrator for the Euro-Rate for such Optional Currency, which states that
the administrator of the Euro-Rate for such Optional Currency has ceased or will
cease to provide the Euro-Rate for such Optional Currency permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Euro-Rate for
such Optional Currency; or

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro-Rate for such Optional Currency or
an Official Body having jurisdiction over the Administrative Agent announcing
that the Euro-Rate for such Optional Currency is no longer representative.”

“Benchmark Unavailability Period shall mean, with respect to any Optional
Currency, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to the Euro-Rate for such Optional Currency and
solely to the extent that the Euro-Rate for such Optional Currency has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date for such Optional Currency has occurred if, at
such time, no Benchmark Replacement for such Optional Currency has replaced the
Euro-Rate for such Optional Currency for all purposes hereunder in accordance
with Section 4.4.2 and (y) ending at the time that a Benchmark Replacement for
such available currency has replaced the Euro-Rate for such Optional Currency
for all purposes hereunder pursuant to Section 4.4.2.”

 

3



--------------------------------------------------------------------------------

“Covered Entity shall mean any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).”

“Covered Party shall have the meaning specified in Section 11.17
[Acknowledgement Regarding Any Supported QFCs].”

“Default Right shall have meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”

“Early Opt-in Event shall mean a determination by the Administrative Agent that
(a) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 4.4.2, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Euro-Rate for loans in Dollars or (b) with respect
to Optional Currency Loans, U.S. credit facilities providing for loans in such
Optional Currency being executed at such time, or that include language similar
to that contained in Section 4.4.2, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Euro-Rate for loans in such Optional Currency.”

“QFC shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

“QFC Credit Support” shall have the meaning specified in Section 11.17
[Acknowledgement Regarding Any Supported QFCs].”

“Relevant Governmental Body shall mean (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Optional Currency Loans, in addition
to the Persons named in clause (a) of this definition, the comparable Official
Body or other applicable Person for loans in such Optional Currency as
determined by the Administrative Agent in its sole discretion.”

“Supported QFC shall have the meaning specified in Section 11.17
[Acknowledgement Regarding Any Supported QFCs].”

“U.S. Special Resolution Regimes shall have the meaning specified in
Section 11.17 [Acknowledgement Regarding Any Supported QFCs].”

 

4



--------------------------------------------------------------------------------

3.    New Section 1.6 [Euro-Rate Notification]. The following new Section 1.6 is
hereby added to the Credit Agreement to immediately follow Section 1.5:

“1.6    Euro-Rate Notification. Section 4.4.2 [Successor Euro-Rate Index] of
this Agreements provides a mechanism for determining an alternative rate of
interest in the event that one or more Relevant Interbank Market offered rates
is no longer available or in certain other circumstances.    The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to any Relevant Interbank Market offered rate or other rates in the
definition of “Euro-Rate” or with respect to any alternative or successor rate
thereto, or replacement rate therefor.”

4.    Amendment to Section 4.4.2 [Successor Euro-Rate Index]. The provisions of
Section 4.4.2 of the Credit Agreement are hereby deleted and replaced in their
entirety, as follows:

“(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, if the Administrative Agent determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred with respect to
the Euro-Rate for any Optional Currency, the Administrative Agent and the
Borrower may amend this Agreement to replace the Euro-Rate for such Optional
Currency with a Benchmark Replacement for such Optional Currency; and any such
amendment will become effective at 5:00 p.m. New York City time on the fifth
(5th) Business Day after the Administrative Agent has provided such proposed
amendment to all Lenders, so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Until the Benchmark Replacement with respect to
the Euro-Rate for any Optional Currency is effective, each advance, conversion
and renewal of a Loan in such Optional Currency under the Euro-Rate Option will
continue to bear interest with reference to the Euro-Rate for such Optional
Currency; provided however, during a Benchmark Unavailability Period with
respect to any Optional Currency (i) any pending selection of, conversion to or
renewal of a Loan in such Optional Currency bearing interest under the Euro-Rate
Option that has not yet gone into effect shall be deemed to be a selection of,
conversion to or renewal of the Base Rate Option with respect to such Loan in
the Dollar Equivalent amount of such Loan, (ii) all outstanding Loans in such
Optional Currency bearing interest under the Euro-Rate Option shall
automatically be (A) if in Dollars, converted to the Base Rate Option at the
expiration of the existing Interest Period (or sooner, if Administrative Agent
cannot continue to lawfully maintain such affected Loan under the Euro-Rate
Option) (B) if in an Optional Currency, converted to a Loan in Dollars under the
Base Rate Option in the Dollar Equivalent amount of such Loan at the expiration
of the existing Interest Period (or sooner, if the Administrative Agent cannot
continue to lawfully maintain such affected Loan under the Euro-Rate Option in
such Optional Currency) and (iii) the component of the Base Rate based upon the
Euro-Rate will not be used in any determination of the Base Rate.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or

 

5



--------------------------------------------------------------------------------

election that may be made by the Administrative Agent or the Lenders pursuant to
this Section including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section.”

5.    Amendment to Section 5.8.3 [Equity Issuance]. Section 5.8.3 of the Credit
Agreement is hereby amended and restated as follows:

“5.8.3    Equity Issuance. The Borrower shall be required to apply one hundred
percent (100%) of Net Cash Proceeds from each Equity Issuance or series of
Equity Issuances to prepay (subject to Borrower’s indemnity obligations under
Sections 5.9 [Increased Costs] and 5.11 [Indemnity]) the Term Loans until such
time as the outstanding balance of the Term Loans is less than an amount equal
to $50,000,000, any such prepayment to be effected within five (5) Business Days
following the receipt of the proceeds of each such Equity Issuance.”

6.    Amendment to Section 8.2.1(vi) [Indebtedness]. Section 8.2.1(vi) of the
Credit Agreement is hereby amended and restated as follows:

“(vi)    Any (a) Lender-Provided Hedge or (b) other Interest Rate Hedge approved
by the Administrative Agent;”

7.    Amendment to Section 8.2.7(iv) [Disposition of Assets or Subsidiaries].
Section 8.2.7(iv) of the Credit Agreement is hereby amended and restated as
follows:

“(iv)    subject to the provisions of Section 8.2.9, (x) any transfer of the
ownership interests in a wholly owned Subsidiary of the Borrower which is not a
Loan Party to another wholly owned Subsidiary of the Borrower, (y) any transfer
of assets of a Foreign Subsidiary to another Subsidiary of the Borrower and
(z) any transfer of liabilities of a Foreign Subsidiary to another Foreign
Subsidiary;”

8.    Amendment to Section 8.2.16 [Maximum Total Secured Leverage Ratio].
Section 8.2.16 of the Credit Agreement is hereby amended and restated as
follows:

“8.2.16    Maximum Total Secured Leverage Ratio. The Loan Parties shall not
permit the Total Secured Leverage Ratio, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed 3.00 to 1.00, with a
step down to 2.75 to 1.00 on December 31, 2020; provided, that if (i) the
maximum Total Secured Leverage Ratio required pursuant to this Section 8.2.16 as
of such date is not more than 2.75 to 1.00 and (ii) Undrawn Availability is at
least $50,000,000, then the Borrower may elect, with prior written notice to the
Administrative Agent, to increase the applicable maximum Total Secured Leverage
Ratio to 3.00 to 1.00 during the period of four (4) consecutive fiscal quarters
immediately following the consummation of a Material Acquisition (commencing
with the fiscal quarter in which such Material Acquisition occurs) (a “Material
Acquisition Period”); provided further, that (a) immediately after the end of a
Material Acquisition Period, the Total Secured Leverage Ratio shall
automatically revert to 2.75 to 1.00 and (b) there shall be not more than one
(1) Material Acquisition Period during the term of this Agreement.”

 

6



--------------------------------------------------------------------------------

9.    Amendment to Section 8.2.17 [Maximum Total Leverage Ratio]. Section 8.2.17
of the Credit Agreement is hereby amended and restated as follows:

“8.2.17    Maximum Total Leverage Ratio. The Loan Parties shall not permit the
Total Leverage Ratio, calculated as of the end of each fiscal quarter for the
four fiscal quarters then ended, to exceed 5.25 to 1.00, with step downs to
(i) 5.00 to 1.00 on December 31, 2020, and (ii) 4.75 to 1.00 on December 31,
2021.”

10.    New Section 11.17 [Acknowledgement Regarding Any Supported QFCs]. The
following new Section 11.17 is hereby added to the Credit Agreement to
immediately follow Section 11.16:

“11.17    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for a
Lender-Provided Hedge or other Interest Rate Hedge or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

7



--------------------------------------------------------------------------------

11.    Amendment to Exhibits. Exhibit 8.2.6 and Exhibit 8.3.3 of the Credit
Agreement are hereby amended and restated in their entirety as set forth on,
Exhibit 8.2.6 [Acquisition Compliance Certificate] and Exhibit 8.3.3 [Quarterly
Compliance Certificate], attached hereto and made a part hereof.

12.    Conditions Precedent. The Loan Parties and the Lenders acknowledge and
agree that the amendments set forth herein shall only be effective upon the
occurrence of all the following conditions precedent:

(a)    Amendment. The Loan Parties, the Administrative Agent and the Required
Lenders shall have executed and delivered this Amendment to the Administrative
Agent.

(b)    Fees. The Borrower shall have paid to the Administrative Agent all fees
due and owing pursuant to the fee letter dated as of February 13, 2020 by and
among the Borrower, the Administrative Agent and PNC Capital Markets LLC.

(c)    Miscellaneous. Such other documents, agreements, instruments,
deliverables and items deemed necessary by the Administrative Agent.

13.    Representations, Warranties and Covenants. The Borrower and each
Guarantor covenants and agrees with and represents and warrants to the
Administrative Agent and the Lenders as follows:

(a)    the Borrower’s and Guarantors’ obligations under the Credit Agreement, as
modified hereby, are and shall remain secured by the Collateral, pursuant to the
terms of the Credit Agreement and the other Loan Documents;

(b)    the Borrower and each of the Guarantors possesses all of the powers
requisite for it to enter into and carry out the transactions of the Borrower
and each Guarantor referred to herein and to execute, enter into and perform the
terms and conditions of this Amendment, the Credit Agreement and the other Loan
Documents and any other documents contemplated herein that are to be performed
by the Borrower or such Guarantor; any and all actions required or necessary
pursuant to the Borrower’s or such Guarantor’s organizational documents or
otherwise have been taken to authorize the due execution, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment; the officers of the Borrower and each Guarantor executing this
Amendment are the duly elected, qualified, acting and incumbent officers of such
Loan Party and hold the titles set forth below their names on the signature
lines of this Amendment; and such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which the Borrower or such Guarantor is a party or by which the
Borrower or such Guarantor or any of its properties is bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by the
Borrower and such Guarantor of the terms and conditions of this Amendment, the
Credit Agreement, the other Loan Documents and the transactions contemplated
hereby have been obtained by the Borrower and such Guarantor and are full force
and effect;

 

8



--------------------------------------------------------------------------------

(c)    this Amendment, the Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

(d)    all representations and warranties made by the Borrower and each
Guarantor in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (or in the case of any such representation and
warranty that is qualified by materiality or reference to Material Adverse
Change, in all respects) as of the date hereof, except to the extent that any
such representation and warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in the case of any such representation and warranty that is qualified by
materiality or reference to Material Adverse Change, in all respects) as of such
earlier date, with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and the
Borrower and each Guarantor has complied with all covenants and undertakings in
the Credit Agreement and the other Loan Documents;

(e)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower’s or any
Guarantor’s obligations and liabilities under the Credit Agreement or any of the
other Loan Documents; and

(f)    the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

14.    Incorporation into Credit Agreement and other Loan Documents. This
Amendment shall be incorporated into the Credit Agreement by this reference and
each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
The term “Loan Documents” as defined in the Credit Agreement shall include this
Amendment.

15.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

16.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that

 

9



--------------------------------------------------------------------------------

neither the Borrower nor any Guarantor may assign, transfer or delegate its
duties and obligations hereunder. Nothing expressed or referred to in this
Amendment is intended or shall be construed to give any person or entity other
than the parties hereto a legal or equitable right, remedy or claim under or
with respect to this Amendment, the Credit Agreement or any of the other Loan
Documents, it being the intention of the parties hereto that this Amendment and
all of its provisions and conditions are for the sole and exclusive benefit of
the Borrower, the Guarantors, the Administrative Agent and the Lenders.

17.    Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

18.    Counterparts. This Amendment may be executed by different parties hereto
in any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

19.    Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

20.    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

21.    Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.

22.    Governing Law. This Amendment shall be deemed to be a contract under the
laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

23.    Amendment/Novation. This Amendment amends, among other things, the Credit
Agreement. All references to the “Credit Agreement” contained in the other Loan
Documents delivered in connection with the Credit Agreement or this Amendment
shall, and shall be deemed to refer to the Credit Agreement as amended by this
Amendment. Notwithstanding the foregoing, the Obligations of the Borrower and
the other Loan Parties outstanding under the Credit Agreement and the Loan
Documents as of the Fourth Amendment Closing Date shall remain outstanding and
shall constitute continuing Obligations without novation and shall

 

10



--------------------------------------------------------------------------------

continue as such to be secured by the Collateral. Such Obligations shall in all
respects be continuing and this Amendment shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Obligations. The Liens
securing payment of the Obligations under the Credit Agreement, as amended in
the form attached to this this Amendment, shall in all respects be continuing,
securing the payment of all Obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER:

KOPPERS INC.,

a Pennsylvania corporation

By:  

/s/ Michael J. Zugay

Name:   Michael J. Zugay Title:   Chief Financial Officer GUARANTORS:

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS PERFORMANCE CHEMICALS INC.,
a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

KOPPERS RECOVERY RESOURCES LLC

a Kansas limited liability company

By:  

/s/ Steven R. Lacy

Name:   Steven R. Lacy Title:   Secretary

KOPPERS VENTURES INC.,

a Delaware corporation

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

By:  

/s/ Stephanie L. Apostolou

Name:   Stephanie L. Apostolou Title:   Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

BORROWER: KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,
a Nevada limited liability company
KOPPERS NZ LLC,
a New York limited liability company
WOOD PROTECTION MANAGEMENT LLC,
a Nevada limited liability company By:  

/s/ Steven R. Lacy

Name:   Steven R. Lacy Title:   Manager

WOOD PROTECTION LP,

a Texas limited partnership

    By:WOOD PROTECTION MANAGEMENT LLC,

          as General Partner

          By:  

/s/ Steven R. Lacy

          Name:   Steven R. Lacy           Title:   Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

BORROWER: KOPPERS UTILITY AND INDUSTRIAL PRODUCTS INC.,
a South Carolina corporation
COX WOOD PRESERVING COMPANY,
a South Carolina corporation
NATIONAL WOOD SOURCING, LLC,
a South Carolina limited liability company
SUSTAINABLE MANAGEMENT SYSTEMS, LLC,
a South Carolina limited liability company
ATLANTIC POLE- GEORGIA, LLC,
a South Carolina limited liability company
ATLANTIC POLE- VIRGINIA, LLC,
a South Carolina limited liability company
COX RECOVERY SERVICES, LLC,
a South Carolina limited liability company
RUBY’S CORNER, LLC,
a South Carolina limited liability company
SWEETWATER WOOD HOLDINGS, LLC,
a South Carolina limited liability company
CAROLINA POLE, INC.,
a South Carolina corporation
NORTH-SOUTH WOOD PRESERVING COMPANY, INC.,
a South Carolina Corporation
STRUCTURAL WOODS PRESERVING CO.,
a North Carolina corporation
COVE CITY WOOD PRESERVING, INC.,
a North Carolina corporation
CAROLINA POLE LELAND, INC.,
a North Carolina corporation
LELAND LAND LLC,
a North Carolina limited liability company
COX WOOD OF ALABAMA, LLC,
an Alabama limited liability company
By:  

/s/ Steven R. Lacy

Name:   Steven R. Lacy Title:   Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:  

/s/ Gregory E. Truitt

Name:   Gregory E. Truitt Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Joseph F. King

Name:   Joseph F. King Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Katherine Osele

Name:   Katherine Osele Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Michael S. Barnett

Name:   Michael S. Barnett Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF MONTREAL,

as a Lender

By:  

/s/ Joshua Hovermale

Name:   Joshua Hovermale Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

MUFG BANK, LTD.,

as a Lender

By:  

/s/ Deborah White

Name:   Deborah White Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

CITIZENS BANK, N.A., as successor by merger to Citizens Bank of Pennsylvania, as
a Lender By:  

/s/ Carl S. Tabacjar, Jr.

Name:   Carl S. Tabacjar, Jr. Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Bruce Sharp

Name:   Bruce Sharp Title:   Senior Banker



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

NORTHWEST BANK,

as a Lender

By:  

/s/ C. Forrest Tefft

Name:   C. Forrest Tefft Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Marcel Fournier

Name:   Marcel Fournier Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Dennis F. Lennon

Name:   Dennis F. Lennon Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK,

as a Lender

By:  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

WASHINGTON FINANCIAL BANK,

as a Lender

By:  

/s/ William J. King, Jr.

Name:   William J. King, Jr. Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

TRUIST BANK (successor by merger to SunTrust Bank),

as a Lender

By:  

/s/ Alexander Harrison

Name:   Alexander Harrison Title:   Vice President